DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
3.	Applicant’s election of Species I, represented by Formula (10) in the reply filed on 10/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
4.	Claims 1, 5-7, 9-25 are pending. Claims 1, 5-6, 9-16, 21-23, 25  are under examination on the merits. Claims 1, 5-7, 21 are amended. Claims 3-4 are cancelled. Claims 23-25 are newly added. Claims 7, 24 are withdrawn to a non-elected invention from further consideration. Claims 2, 8 are previously cancelled. Claims 17-20 are previously withdrawn to a non-elected invention from further consideration.
5.	The objections and rejections not addressed below are deemed withdrawn.	
6.	Applicant’s arguments with respect to claims 1, 5-6, 9-16, 21-23, 25  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 5, 9-16, 21-23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Arayama et al. (WO 2016/035695 A1, Equivalent to US Pub. No. 2017/0174869 A1;  hereinafter “”869”). 

Regarding claims 1, 5, 9, 21, 23, 25: “869 discloses a curable composition (Page 1, [0003]) comprising: a compound A such as (B-61) or (B-62) as shown below (Page 28, [0201]; Page 61, [0623]) having a structure in which at least one functional group selected from a group consisting of an acid group having a pKa of 3 or lower and a ClogP value of -1.1 or higher, an anionic group obtained by dissociating one or more hydrogen atoms from the acid group, and a salt of the acid group is bonded to a π-conjugated structure of a colorant skeleton and having a maximum absorption wavelength in a wavelength range of 650 to 1200 nm; a curable compound (Page 61, [0625]) and a solvent (Page 52, [0508]; Page 61, [0624]). 

    PNG
    media_image1.png
    216
    422
    media_image1.png
    Greyscale
[AltContent: textbox (R10)][AltContent: textbox (Y10)][AltContent: textbox (Z10)][AltContent: textbox (X10)][AltContent: textbox (R9)][AltContent: textbox (L10)]                                      
                        






 



PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5).

	Regarding claim 10: “869 discloses the curable composition (Page 1, [0003]), further comprising: a colorant other than the compound A (Page 11, [0145]-[0146]). 

	Regarding claim 11: “869 discloses  a cured film which is formed using the curable composition (Page 38, [0358]-[0359]). 

	Regarding claim 12: “869 discloses an optical filter comprising: the cured film (Page 39, [0362]).

	Regarding claim 13: “869 discloses the optical filter, wherein the optical filter is a near infrared cut filter or an infrared transmitting filter (Page 39, [0362]).

	Regarding claim 14: “869 discloses a solid image pickup element comprising: the cured film (Page 4, [0063]; Page 42, [0425]).  
 
	Regarding claim 15: “869 teaches an image display device comprising: the cured film (Page 42, [0430]).  

Regarding claim 16: “869 discloses an infrared sensor comprising: the cured film (Page 1, [0003]; Page 1, [0010]). 

Regarding claim 22: “869 discloses the curable composition (Page 1, [0003]), wherein the curable compound contains a resin having a basic group (Page 29, [220]).  

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arayama et al. (WO 2016/035695 A1, Equivalent to US Pub. No. 2017/0174869 A1;  hereinafter “”869”) as applied to claim 1 above, and further in view of Itou et al. (WO 2015 /033814 A1, Equivalent to US Pub. No. 2016/0154303 A1;  hereinafter “”303”). 

	Regarding claim 6: The disclosure of “869  is adequately set forth in paragraph 8 above and is incorporated herein by reference.” 869 does not expressly teach R10 represents a hydrocarbon group having 1 or more carbon atoms which includes a fluorine atom.
However, “303 discloses a curable composition (Page 1, [0003]) comprising: a compound A such as (A-1) to (A-4) as shown below (Page 24, [0211] having a structure in which at least one functional group selected from a group consisting of an acid group having a pKa of 3 or lower and a ClogP value of -1.1 or higher, an anionic group obtained by dissociating one or more hydrogen atoms from the acid group, and a salt of the acid group is bonded to a π-conjugated structure of a colorant skeleton and having a maximum absorption wavelength in a wavelength range of 650 to 1200 nm; a curable compound, and a solvent (Page 111, Table 5),
wherein X10 represents -CO- and Z10 represents -SO2-, and R10 represents a hydrocarbon group having 1 or more carbon atoms which includes a fluorine atom (Page 1, [0019]) with benefit of providing a colored composition having excellent heat resistance. Further, the solubility in a solvent can also be improved. In addition, when forming a colored pattern, color migration 

    PNG
    media_image3.png
    393
    606
    media_image3.png
    Greyscale

In an analogous art of the curable color composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the functional group of the colorant skeleton by “869 so as to include the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of an imide acid structure, a methide acid structure, a boronic acid structure, an anion obtained by dissociating one or more hydrogen atoms from the acid structure, and a salt of the acid structure as taught by “303, and would have been motivated to do so with reasonable expectation that this would result in providing a colored composition having excellent heat resistance. Further, the solubility in a solvent can also be improved. In addition, when forming a colored pattern, color migration properties can be improved and a change in spectrum between before and after the development can be inhibited as suggested by “303 (Page 5, [0079]). 

Response to Arguments
10.	Applicant’s arguments with respect to claims 1, 5-6, 9-16, 21-23, 25  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/05/2021